Citation Nr: 1012426	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-13 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 30 
percent for chronic nephritis, to include coronary artery 
disease and hypertension.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1950 to 
October 1951.

This appeal to the Board of Veterans' Appeals (Board) is 
from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the Veteran's claim for an 
increased rating.

As will be explained in the decision, the Board is adding 
the issue of entitlement to a TDIU to the appeal.  

In support of his claim, the Veteran testified at the RO's 
office in St. Petersburg, Florida (Travel Board hearing) 
held before the undersigned Veterans Law Judge (VLJ) in 
November 2009.  At the hearing, the Veteran submitted 
additional evidence, but he waived his right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.
A.	Increased Rating

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although 
the Veteran in this case has already undergone a VA 
examination with respect to his increased rating claim, the 
Board finds, for the reasons discussed below, that an 
additional examination is warranted in order to fully and 
fairly assess the merits of his claim.

The United States Court of Appeals for Veterans Claims 
(Court/CAVC) has held that when a Veteran claims that a 
disability is worse than when originally rated or last 
examined by VA, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  See also Caffrey, 6 Vet. App. at 
381 (where the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because 
a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment 
of the disability since the previous examination).  See, as 
well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In December 2006, the RO arranged for a VA compensation 
examination to assess the severity of the Veteran's chronic 
nephritis, to include coronary artery disease and 
hypertension.  In March 2007, the RO arranged for a VA 
compensation examination to assess the severity of the 
Veteran's coronary artery disease.  The March 2007 
examination did not address the current severity of the 
Veteran's nephritis or hypertension.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

During his recent November 2009 Travel Board hearing, the 
Veteran argued that his disability had gotten worse since 
the last VA examinations.  Specifically, the Veteran stated 
that he is currently on dialysis.  The Veteran also 
indicated that he has decreased function of his kidneys and 
heart.

The Veteran's chronic nephritis, to include coronary artery 
disease and hypertension, is currently rated under 
Diagnostic Code (DC) 7502, which refers to chronic 
nephritis.  Under this DC, the rater is instructed to rate 
the disability under renal dysfunction.  Under renal 
dysfunction, albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension that is at least 10 percent disabling 
under DC 7101 warrants a 30 percent rating.  Constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension that is at least 40 percent 
disabling under DC 7101 warrants a 60 percent rating.  
Persistent edema and albuminuria with blood urea nitrogen 
(BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion warrants a 80 percent 
rating.  If the chronic nephritis requires regular dialysis, 
or precludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular, the Veteran is awarded a 100 
percent rating.  38 C.F.R. § 4.115a (2009).

38 C.F.R. § 4.115 states that in the event that chronic 
renal disease has progressed to the point where regular 
dialysis is required, any coexisting hypertension or heart 
disease will be separately rated.

The Veteran therefore needs to be reexamined to reassess the 
severity of his chronic nephritis, to include coronary 
artery disease and hypertension, and address all applicable 
rating criteria.  Specifically, the VA examiner needs to 
determine if the Veteran is currently on dialysis, and, if 
so, whether the Veteran is currently on dialysis due to his 
markedly decreased function of his kidney or heart.


B.	TDIU

In a recent decision, Rice v. Shinseki, 22 Vet. App. 447 
(2009), it was held that a claim for a TDIU is part and 
parcel of an increased-rating claim when the issue of 
unemployability is raised by the record.  VA law provides 
that a TDIU may be granted upon a showing that the Veteran 
is unable to obtain and maintain a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disability(ies).  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2009).  
In making this determination, consideration may be given to 
his level of education, special training, and previous work 
experience, but not to his age or occupational impairment 
caused by nonservice-connected disabilities.  It should 
additionally be noted that marginal employment or employment 
provided on account of disability or special accommodation 
is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 
4.18, 4.19 (2009).

Here, the issue of unemployability is raised by the record.  
At his recent November 2009 Travel Board hearing, the 
Veteran stated that that he was forced to take an early 
retirement from his employment due to his service-connected 
chronic nephritis, to include coronary artery disease and 
hypertension.  Specifically, the Veteran described two heart 
attacks he suffered prior to his early retirement.  The 
Veteran also indicated that he is currently unemployed.  
Therefore, pursuant to Rice, the issue of entitlement to a 
TDIU is currently before the Board since the issue of 
unemployability is raised by the record.

Total disability is considered to exist when there is any 
impairment in mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1) (2009).  A 
total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability, that 
is, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a) (2009).  If there is only 
one service-connected disability, it must be rated at 60 
percent or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2009); Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

If a Veteran does not meet these threshold minimum 
percentage standards set forth in 38 C.F.R. § 4.16(a), he 
still may be entitled to a TDIU on an extra-schedular basis, 
provided he is unable to secure or follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2009).  See also 
38 C.F.R. § 3.321(b)(1) (2009) and Fanning v. Brown, 4 Vet. 
App. 225 (1993).  Thus, the Board must assess whether there 
are circumstances in the Veteran's case, apart from any non-
service connected conditions and advancing age, which would 
justify a total rating based on unemployability.  See Van 
Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 
(1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, the Veteran is service-connected for chronic 
nephritis, to include coronary artery disease and 
hypertension (rated as 30 percent disabling).  As such, 
he does not have a sufficient rating to satisfy the 
threshold minimum requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  But, as mentioned, he can still 
show his entitlement to this benefit by establishing his 
unemployability under the special provisions of § 4.16(b).  
See also 38 C.F.R. § 3.321(b)(1) (2009); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Therefore, as to the TDIU claim, it is not entirely clear 
whether the Veteran's service-connected disability precludes 
him from obtaining and maintaining substantially gainful 
employment.  The Board thus finds that the issue of 
entitlement to TDIU must be remanded for further examination 
and opinion regarding the issue of the Veteran's 
employability.  



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall schedule the 
Veteran for a VA examination to 
ascertain the current severity of his 
service-connected chronic nephritis, to 
include coronary artery disease and 
hypertension.  Specifically, the VA 
examiner should determine if the 
Veteran is currently on dialysis, and, 
if so, whether the Veteran is currently 
on dialysis due to his markedly 
decreased function of his kidney or 
heart.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  

The claims file, including a complete 
copy of this remand, must be made 
available for review of his pertinent 
medical and other history.  

The Veteran is hereby advised that the 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences on his claim.  

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination by a 
qualified physician to ascertain, based 
on the examination findings and other 
relevant evidence in the claims file, 
whether the Veteran is unable to obtain 
or maintain substantially gainful 
employment if only his service-connected 
disability is considered, which, at this 
time, is chronic nephritis, to include 
coronary artery disease and hypertension 
(rated as 30 percent disabling).  If, 
prior to this examination, the Veteran is 
granted service connection for other 
disabilities, the examiner should also 
consider these disabilities.  

In making this employability 
determination, the examiner should also 
consider the Veteran's level of 
education, other training, and work 
experience. 

The VA examination report must include 
a complete rationale for all opinions 
and conclusions expressed.

The Veteran is hereby advised that the 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences on his claim.  

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

4.  Then readjudicate the Veteran's 
claims in light of the additional 
evidence.  If the claims are not 
granted to his satisfaction, send the 
Veteran and his representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of the claim.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



